Citation Nr: 9918454	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  90-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
gastritis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to March 
1981.  By rating decision in June 1981, service connection 
was granted for a lumbosacral strain and a 10 percent 
evaluation was assigned.  By rating decision in November 
1981, a 20 percent evaluation was assigned to the lumbosacral 
strain.  

This appeal arises from rating decisions of the Los Angeles, 
California Regional Office (RO), which in July 1989 
determined that the veteran was not shown to be unemployable 
based solely on service connected disability; which in 
November 1989 denied an increased rating for a lumbosacral 
strain; and which in August 1993 granted service connection 
for gastritis secondary to medication and assigned a 10 
percent evaluation.  

Over the course of the appeal, the Board of Veterans' Appeals 
(Board) has remanded the case to the RO in April 1991, June 
1992, March 1995, April 1997, and January 1998 for additional 
evidentiary and due process development.  In 1995, the 
veteran relocated and the Jackson, Mississippi RO is now 
handling the appeal.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection--which 
describes the present case with regard to gastritis--and a 
claim for an increased rating of a service connected 
disability.  The gastritis issue for appellate consideration 
is reflected on the first page of this decision in accordance 
with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected lumbosacral strain was 
manifested by complaints of chronic pain and limitation of 
motion; the clinical findings show paravertebral muscle spasm 
on the right side, pain on straight leg raising at 70 degrees 
bilaterally, tenderness at L1, and range of motion showing 
forward flexion to 55 degrees, backward extension to 25 
degrees, and lateral bending to 25 degrees.

3.  The veteran's service connected gastritis was manifested 
by complaints of epigastric discomfort, abdominal pain, 
nausea, and vomiting; the clinical findings on two 
esophagogastroduodenoscopies reveal a normal esophagus and 
duodenum, and gastric mucosa with erythema and friability 
consistent with gastritis.  

4.  The veteran's service connected disabilities of 
lumbosacral strain and gastritis do not prevent him from 
securing and following gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's lumbosacral strain is not more than 20 
percent disabling, according to regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 7295 (1998).  

2.  The veteran's gastritis is not more than 10 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7307 (1998).  

3.  The veteran does not meet the requirements for a total 
disability rating based on individual unemployability due to 
service connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 
4.10, 4.15, 4.16, 4.19 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Lumbosacral Strain

In rating decisions of June 1981 and November 1981, the 
veteran's service connected lumbosacral strain was evaluated 
as 10 percent and 20 percent disabling, respectively.  

In an August 1988 statement, the veteran requested an 
increased rating for his service connected back disability.  
He stated that he was currently wearing a permanent back 
brace and that his condition had worsened to the degree that 
he was no longer employable due to pain.  

In November 1988, VA hospital and outpatient treatment 
records dated from August to October 1988 were received, 
showing that the veteran was seen with complaints of chronic 
low back pain.  The outpatient records noted that the veteran 
used a low back brace and electric stimulation.  An August 
1988 x-ray of the lumbosacral spine revealed no evidence of 
acute disease.  The assessment on a September 1988 outpatient 
record was chronic lumbosacral strain without radiculopathy.  
The veteran was hospitalized from September to October 1988 
for chronic mechanical low back pain.  A hospital examination 
revealed increased bulk with spasm on the right lumbar 
paraspinals with an increase in lumbar lordosis.  The veteran 
had a straight but asymmetric spine inclined towards the 
right.  Straight leg raising bilaterally elicited pain at 75 
degrees.  There was no radiating pain.  The veteran's motor 
strength was 5/5 throughout, and deep tendon reflexes were 
brisk and symmetric, 2/4 throughout.  A sensory examination 
revealed a diffuse decrease in the right lower extremity.  
Upon discharge from the hospital, the veteran's return to 
work and/or resumption of pre-hospital activities was limited 
to tolerance.  

In March 1989, VA outpatient records dated in December 1988 
were received.  A computerized tomography (CT) scan of the 
lumbar spine demonstrated only mild L5-S1 and L4-5 disc 
bulges.  An electromyography (EMG) revealed mild right L4 and 
L5 motor radiculopathy, acute.  A physical examination did 
not show any sensory loss or tenderness.  There was spasm of 
the paraspinal muscles, particularly on the right side.  The 
veteran was able to walk on his toes and heels.  There were 
deep tendon reflexes of 2+ in the knees and ankles.  

On VA examination in May 1989, the veteran's upper thoracic 
and lumbar areas were tender.  The range of motion of the 
lumbar spine was forward flexion to 75 degrees, backward 
extension to 5 degrees, lateral flexion to 10 degrees, and 
rotation to 20 degrees.  The diagnosis was mild herniated 
nucleus pulposus at L4-5 and L5-S1.  

VA outpatient records dated from January 1989 to October 1989 
show treatment and therapy for chronic low back pain.  An 
April 1989 consultation report indicates that the range of 
motion of the back was still limited.  The assessment was 
chronic low back strain.  On a subsequent April 1989 
consultation report, there was a complaint of increased low 
back pain down both legs.  There was limitation of motion of 
the back and a straight leg raising test that was positive at 
90 degrees.  The assessment was exacerbation of chronic low 
back pain.  On a June 1989 consultation report, the veteran 
was seen on a follow-up visit.  It was noted that his low 
back pain was slightly better and that it was localized in 
his back.  An August 1989 consultation report indicates an 
assessment of low back pain secondary to a mild disc bulge 
and L4-5 motor radiculopathy by EMG.  An October 1989 
consultation report indicates that clinically there was 
limited range of motion of the back with a positive straight 
leg raising test.  The assessment was chronic low back pain 
secondary to L4-5/L5-S1 disc bulge with radiculopathy.  

A January 1990 VA outpatient record indicates that the 
veteran was involved in an auto accident in December 1989 and 
that he complained of neck pain.  The assessment included 
chronic low back pain secondary to L4-5/L5-S1 disc bulge with 
L5 radiculopathy.  

In February 1990, VA outpatient records dated in January 1990 
were received, indicating that the veteran underwent a 
"Cybex" evaluation.  It was noted that his maximum forward 
flexion was 30 degrees but that a valid report could not be 
obtained.  It was noted that the veteran's minimal exertion 
did not register and that he was uncomfortable and unable to 
complete the evaluation.  

At a May 1990 hearing at the RO before a hearing officer, the 
veteran testified that he wore a back brace (corset) and a 
TENS unit, that he attended a pain management clinic for his 
back, and that he was able to walk only a couple of blocks 
before he had to sit down and rest.  At the hearing, a 
January 1990 outpatient note was received, reflecting that 
the veteran had low back pain at L4-5 and that he was 
currently permanently disabled.  

A VA outpatient record dated in July 1990 show that the 
veteran was involved in an auto accident which he felt 
exacerbated his back pain.  An examination revealed limited 
range of motion of the back, palpable spasm, a positive 
straight leg raising test on the right, and decreased 
pinprick in the right L5 distribution.  

On an August 1990 note, a VA doctor indicated that the 
veteran was admitted for evaluation and treatment of low back 
pain.  The doctor stated that the veteran had a CT scan of 
his lumbosacral spine which was normal, an EMG which showed 
findings consistent with a possible L4 motor radiculopathy, 
and lumbosacral x-rays which revealed multiple Schmorl's 
nodes from L5-S1 consistent with Scheuermann's disease.  VA 
hospital records dated in August 1990 show that the veteran 
was hospitalized from July to August 1990 for exacerbation of 
low back pain.  A diagnostic work-up to include a CT scan and 
EMG were essentially negative with the exception of x-rays 
that revealed Schmorl's nodes which was felt to be consistent 
with Scheuermann's disease.  The diagnoses were low back pain 
and care involving use of rehabilitative procedures.  An 
August 1990 activity and/or release statement indicates a 
diagnosis of low back pain.  The veteran's activity 
restrictions consisted of no lifting above 20 pounds and no 
repetitive flexion or twisting.  

In a September 1990 statement, Erlindo Evaristo, M.D., 
indicated that he initially evaluated the veteran in 
September 1990 for chronic low back pains and stiffness with 
decreased range of motion of the lumbar spine.  He stated 
that on examination of the lumbar spine there was moderate 
tenderness and limited bending to about 19 degrees.  A 
straight leg raising test was negative.  Motor and sensory 
examinations revealed slight decreased sensation of the right 
leg.  The veteran's deep tendon reflexes were normoactive.  
The impression was chronic musculoskeletal strain and sprain 
of the lumbar spine.  Dr. Evaristo stated that the veteran 
needed further evaluation by an orthopedic doctor.  He 
doubted that the veteran would be able to do any job that 
involved lifting of weight in excess of 10 pounds.  

In a December 1990 statement, Dr. Evaristo stated that the 
veteran claimed difficulty in lifting weights and in getting 
in and out of bed.  The veteran complained of pain on a daily 
basis and of pain in his back on sitting or standing on his 
feet for short periods of time.  An examination revealed 
tender and spastic muscles along the lower spine, to the 
extent that the veteran could bend forward to only 19 
degrees.  The straight leg raising and Patrick's tests were 
negative.  The "motor powers" of the lower extremities were 
normal.  The veteran's deep tendon reflexes were all brisk 
and equal.  The sensory testing seemed to be diminished on 
the right lower extremity.  Dr. Evaristo's impression was 
that the veteran had chronic low back pains probably from 
previous low back injury and maybe with psychoemotional 
overlay.  Dr. Evaristo noted that the veteran may need 
temporary disability until his condition was resolved.  

On VA examination in August 1991, there were complaints of 
pain in the lower back and pain in the right leg after 
standing for a prolonged period of time.  The veteran 
reported an inability to stoop and bend over without pain, 
lift any object over 10 pounds, and sit or stand for a 
prolonged period of time.  He reported that he wore a back 
brace.  On examination, the lumbar spine was tender.  The 
range of motion of the lumbar spine was flexion to 30 
degrees, extension to 10 degrees, bending to 15 degrees, and 
rotation to 20 degrees.  A straight leg raising test was 
positive on the right at 20 degrees.  A Lasegue's test was 
negative.  The veteran's motor strength in the heel/toe was 
5/5, and his reflexes were 2+ in the ankles and knees.  His 
sensation was "ok".  The impression was chronic low back 
pain with symptoms of radiculopathy, no significant findings 
on a CT scan, and mild L4 radiculopathy on an EMG.  

Attached to the August 1991 VA examination report was a May 
1991 VA occupational therapy "BTE" report, which indicated 
a complaint of pain extending down the legs.  The veteran was 
noted to be unemployed.  The range of motion of his lumbar 
spine, while wearing a corset, was trunk flexion to 21 1/2 
inches (right) and 23 1/2 inches (left) from floor to 
fingertip, and lateral bending to 21 inches (right) and 21 1/2 
inches from floor to fingertip.  It was noted that the 
veteran had difficulty bending or squatting.  The veteran 
stated that he had a sitting tolerance and standing tolerance 
of 30 minutes and needed to change position frequently.  

VA records dated in December 1991 from the pain clinic 
indicate complaints of lower back pain.  The veteran 
indicated that he had given up almost all activities due to 
his pain.  He reported that his pain sometimes kept him in 
bed for two to three days and that any motion involving the 
lower back tended to either start his pain or make his pain 
worse.  The veteran indicated that he was not currently 
working and that pain interfered with his daily routine. 

In a September 1992 statement, the veteran indicated that he 
was still wearing a back corset and that he received therapy 
at the VA once every two weeks for the past two months.  

In June 1993, VA outpatient records dated from July 1992 to 
October 1992 were received, reflecting that the veteran 
underwent therapy for his low back condition.  A July 1992 
record indicates a complaint of chronic low back pain.  It 
was noted that the veteran was feeling better.  The 
assessment included chronic low back pain.  A subsequent July 
1992 record indicates that on examination the veteran 
ambulated with a normal gait.  There was no focal weakness in 
his lower extremities, and his sensation was intact.  There 
was straight leg raising to 60 degrees on both sides, and the 
veteran's back had mild diffuse tenderness.  An August 1992 
record indicates that the veteran ambulated with a normal 
gait.  There was a straight leg raising to 75 degrees on both 
sides, and there was no evidence of back spasm.  In September 
1992, the veteran was seen with a complaint of back pain.  An 
examination revealed diffuse tenderness.  The range of motion 
was flexion to 120 degrees.  The assessment was low back 
sprain.  

In November 1993, a VA x-ray of the lumbosacral spine dated 
in March 1991 and VA outpatient records dated from January 
1993 to October 1993 were received.  A March 1991 x-ray of 
the lumbosacral spine was unremarkable except for significant 
arthritic change.  The outpatient records showed treatment 
for low back pain.  

In April 1995, additional VA records dated from August 1990 
to March 1995 were received.  A March 1992 outpatient record 
indicates that the veteran was seen in a follow-up visit for 
his low back pain.  He had right paravertebral lumbosacral 
muscle spasm, tenderness in the sacral arch, forward flexion 
to 20 degrees, decreased lateral flexion and rotation on the 
right, straight leg raising to 45 degrees on the right, 
normal strength, and equal deep tendon reflexes.  The 
assessment was chronic low back pain syndrome.  An April 1992 
outpatient record indicates an assessment of muscle spasm 
after the first day of physical therapy for the low back.  A 
November 1993 outpatient record notes the veteran's history 
of lower back pain and poor compliance with medication.  A 
December 1993 consultation report indicates that the veteran 
ambulated with a normal gait, that sensation and deep tendon 
reflexes were normal, that straight leg raising was to 70 
degrees on both sides, and that there was increased spasm of 
the right lumbar paraspinal muscles.  The assessment was 
myofascial pain in the low back.  A January 1994 x-ray of the 
lumbar spine revealed that in comparison to earlier 
examinations in 1988 and 1990 there was no gross interval 
change.  The x-ray findings included the following:  
increased concavity involving the plates of L1-L4 consistent 
with Schmorl's nodes, discogenic disease or mild disc 
invagination or intraosseous herniation could be represented, 
intervertebral disc spaces that were otherwise fairly 
preserved, a normal height and relationship with the 
vertebrae, normal lumbosacral joint space, and no signs of 
spinal canal stenosis.  A March 1994 outpatient record 
indicates that the veteran's chronic low back pain was stable 
with no new changes.  A March 1995 outpatient record 
indicates that the veteran's low back pain was stable.  

On VA examination in May 1995, it was noted that due to the 
chronic nature of the veteran's low back pain he wore a 
corset, had TENS nerve stimulation, and took medication.  The 
veteran complained that he could not remain in a sitting 
position more than one-half hour without severe back pain.  
He reported that he could not walk more than one or two 
blocks without having back pain and that bending, reaching, 
and lifting also caused severe back pain.  On examination, 
there were no postural abnormalities or fixed deformities.  
There was a slight spasm in the right paravertebral area at 
the level of L4 to S1.  There was marked restriction of range 
of motion of the lumbosacral area, shown by forward flexion 
to about 60 degrees to 70 degrees, backward extension to 
about 5 degrees, left and right lateral flexion to about 20 
degrees, and rotation to the left and right to 15 degrees.  
His deep tendon reflexes were 2+ throughout.  X-rays of the 
lumbosacral spine revealed mild degenerative changes at the 
lower thoracic level with no other definitive abnormalities 
demonstrated.  The impression included chronic low back pain.  

On VA examination in May 1996, the veteran described low back 
pain.  It was noted that he did not know how far he could 
walk.  On examination, the veteran walked with a left limp, 
referring to a swollen left knee.  He had strength to get on 
his toes and heels, but his reflexes were hyperactive except 
for the left ankle jerk which was depressed.  A sensory or 
motor pattern could not be identified, and circumferences 
were altered as a result of the mild effusion of his left 
knee.  The veteran's leg lengths matched.  As he stood, there 
was a definite and persistent paravertebral muscle spasm on 
the right side which included the lower thoracic and upper 
lumbar muscles, and the slight asymmetry of posture improved 
with forward flexion of 50 degrees.  It was noted that 
further extension was restricted due to the low back, that 
left bending of 20 degrees was segmental, and that 20 degrees 
of right bending had a smoother curve.  The veteran could 
rotate 20 degrees in both directions with encouragement.  
Straight leg raising and stretch tests were interfered with 
by the sore left knee, but on the right there was 10 degrees 
of limitation referable to the back.  There was tenderness 
from T10 to L2 and pressure was noted to go up the back.  The 
veteran described no peripheral referral, and there was no 
sciatic notch tenderness.  Pending x-rays, the impression was 
low back and thoracolumbar arthralgia with possible traumatic 
arthritis and possible root irritation on the left.  The 
examiner stated that the veteran's pain was real but 
indicated that the veteran was tense and currently had a left 
knee sprain.  A subsequent x-ray of the lumbar spine revealed 
no abnormalities, with well-maintained intervertebral disc 
spaces and vertebral body heights.  

Medical records from the Family Health Center, dated in June 
1996, show treatment for low back syndrome.

On VA examination in April 1998, it was noted that the 
veteran had intermittent flare-ups of low back pain, 
occurring in the lower lumbar area and radiating to both 
buttocks.  It was noted that he sometimes wore a lumbar 
corset.  On examination, the veteran stood erect without 
pelvic obliquity or scoliosis.  The range of motion of the 
lumbar spine was flexion to 55 degrees, extension to 25 
degrees, and right and left lateral bending to 25 degrees.  
There was tenderness at L1.  The veteran had normal muscle 
strength and tone.  A straight leg raising test reflected low 
back pain at 70 degrees bilaterally.  Neurologically, his 
deep tendon reflexes were active and equal in the knees and 
ankles, bilaterally.  The veteran could walk on his heels and 
toes without difficulty.  He could squat and arise from the 
squatting position without assistance.  The examiner could 
detect no motor weakness or sensory deficit in the lower 
extremities.  There was no evidence of atrophy.  X-rays of 
the lumbar spine revealed no evidence of fracture, 
dislocation, narrowing of the disks, or osteophyte formation.  
The examiner's impression of the physical and x-ray 
examination was that there was no objective evidence of 
organic pathology to explain the veteran's recurrent low back 
pain.  The examiner commented that there was no measurable 
weakness in the veteran's lumbar spine; that the veteran had 
no loss of motion due to weakness, fatigue, or 
incoordination; and that functional ability may be 
compromised transiently during active flare-ups but that it 
was not feasible to estimate the additional range of motion 
lost due to pain on use or during a flare-up.  The examiner 
found no objective evidence of organic pathology which would 
hinder the veteran's ability to work.  

Initially, the Board is satisfied that all relevant evidence 
has been properly developed with regard to the veteran's 
claim and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Favorable ankylosis of the 
lumbar spine warrants a 40 percent evaluation, and 
unfavorable ankylosis of the lumbar spine warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5289.

Lumbosacral strain, with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5295.

In this case, the veteran contends that his low back 
disability evidences a greater degree of impairment than that 
reflected in his currently assigned 20 percent evaluation.  
Initially, it is noted that the objective medical evidence of 
record does not show that the veteran's lumbar spine is 
ankylosed.  Therefore, a 40 percent rating for favorable 
ankylosis of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, is not for application.  In order to 
meet the criteria for an increased rating under Diagnostic 
Code 5292, the veteran would have to show severe limitation 
of motion of the lumbar spine.  The evidence of record does 
not show that the veteran's limitation of motion is more than 
moderate in degree.  Since his claim for an increased rating 
was received in August 1988, the medical evidence of record 
demonstrates that the veteran's lumbar spine was restricted 
to some degree.  At times, the limitation of motion was shown 
to be severe, such as in VA outpatient records in January 
1990 and March 1992, in a December 1990 report from Dr. 
Evaristo, and on VA examination in August 1991.  However, the 
medical evidence shows that the veteran's restricted motion 
of the lumbar spine was more often and most recently 
evaluated as moderate in degree on VA examinations in May 
1989, May 1995, May 1996, and April 1998.  On these 
examinations, for example, the veteran's lumbar spine 
exhibited forward flexion to a minimum of 50 degrees and 
lateral flexion and/or rotation to a minimum of 15 degrees.  
Also, on the most recent examination in 1998, the veteran 
could extend and laterally bend his lumbar spine to 25 
degrees.  These clinical findings clearly show that the 
limitation of motion of the veteran's lumbar spine is most 
appropriately evaluated as moderate under Code 5292.  

In making this assessment, the Board has considered DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the medical evidence 
of record shows that there is not more than moderate 
limitation of motion of the lumbar spine.  On the 1998 VA 
examination, the veteran's flexion was restricted to 55 
degrees, his extension to 25 degrees, and his lateral bending 
to 25 degrees.  The examiner indicated that the veteran did 
not have any loss of motion due to weakness, fatigue, or 
incoordination.  The examiner also indicated that the 
veteran's functional ability may be compromised transiently 
during flare-ups but that it was not feasible to provide an 
estimate of additional range of motion lost due to pain on 
use or during flare-ups.  Even with additional limitation of 
motion during flare-ups, the examiner does not suggest that 
the veteran's disability would present a severe impairment or 
that his restriction of motion would be equivalent to 
favorable or unfavorable ankylosis required for an increased 
rating.  Indeed, the veteran's lumbar range of motion on the 
1998 examination is clearly moderate in degree, and he would 
have to demonstrate far more restricted motion in order for 
his disability to be considered severe for an increased 
rating.  Moreover, the examiner did not find any objective 
evidence of organic pathology to explain the veteran's 
recurrent back pain or hinder his ability to work.  This 
conclusion is not indicative of a disability causing severe 
impairment.  

The veteran's service connected lumbosacral strain is 
currently evaluated under Diagnostic Code 5295, which 
requires severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion for a rating in excess of 
20 percent.  The VA and private medical evidence, however, 
does not generally demonstrate these criteria.  While the 
veteran has been diagnosed variously with chronic low back 
pain, chronic lumbosacral strain, chronic musculoskeletal 
strain, myofascial pain in the low back, and sprain of the 
lumbar spine, there is no indication that his disability is 
severe in degree.  While a 1988 VA hospital report indicated 
that the veteran had spasm in the right lumbar paraspinals 
and that his spine was asymmetric and "inclined" towards 
the right, it was also noted that his spine was "straight".  
On VA examination in May 1996 paravertebral muscle spasm was 
observed on the right side together with only a slight 
asymmetry of posture which improved with forward flexion.  
Most recently, on VA examination in 1998, the veteran stood 
erect without pelvic obliquity or scoliosis.  As discussed 
above, the veteran's forward bending was not generally 
evaluated as markedly restricted, with a minimum of 50 
degrees of forward flexion on most VA examinations including 
the most recent examinations.  Likewise, as discussed above, 
the veteran's lumbar spine always demonstrated some lateral 
motion.  With regard to x-ray findings of the lumbosacral 
spine, VA radiographic evidence in March 1991 indicated 
arthritic changes.  Nevertheless, VA x-rays in January 1994, 
May 1996, and April 1998 revealed such findings as normal 
height and relationship with the vertebrae, normal 
lumbosacral joint spaces, and well-maintained vertebral body 
heights.  Regarding the veteran's mobility, the VA examiner 
in 1998 noted that the veteran could walk on his heels and 
toes without difficulty and could squat and arise from a 
squatting position without assistance.  In reviewing these 
clinical findings, the Board concludes that the veteran's 
disability does not more nearly approximate the criteria for 
a 40 percent rating under Code 5295.   

The Board recognizes that the medical evidence of record 
shows that the veteran also received a diagnosis of disc 
bulges at L4-5 and L5-S1 with L4 and L5 motor radiculopathy, 
as revealed on a 1988 CT scan of the lumbar spine and an EMG.  
A subsequent CT scan and EMG in 1990 were essentially 
negative, and a CT scan and EMG in 1991 showed L4 
radiculopathy.  These findings suggest the application of 
Diagnostic Code 5293 for an intervertebral disc syndrome.  
The Board finds, however, that the veteran was originally 
service connected in 1981 for a lumbosacral strain for which 
he received treatment in service, and there is no additional 
medical evidence to show that the veteran currently has 
intervertebral disc syndrome.  No pertinent findings or 
diagnoses relative to a disc syndrome when the veteran 
underwent his more recent examinations.  Thus Code 5293 is 
not for application.  Based on a comprehensive review of the 
evidence, the Board concludes that the weight of the evidence 
is against an increased rating for the low back disability.

II.  Increased Rating for Gastritis

On June 7, 1989, the veteran's claim for service connection 
for a stomach disability as the result of medication taken 
for back problems was received.  

VA outpatient records dated from January to August 1989 were 
received.  A May 1989 record indicates that the veteran 
complained of having "morning sickness" for two weeks.  It 
was noted on a medical certificate at that time that the 
veteran had been taking Motrin for many months and that for 
the last several weeks he had experienced an increase in 
epigastric discomfort, nausea, and vomiting in the morning.  
The diagnoses were gastritis; rule out Motrin-induced.  A 
June 1989 upper gastrointestinal (UGI) series revealed no 
evidence of varices or peptic ulcer disease.  On a single 
view a pancreatic head impression on the duodenum was 
revealed, which was not confirmed on other views.  A June 
1989 consultation report indicates that the veteran had 
"coffee ground" emesis three weeks previously and that his 
Motrin had been stopped without an increase in pain.  A 
subsequent June 1989 record indicates that the veteran had 
been given Tagamet and Mylanta for three weeks with a 
decrease in abdominal pain.  An August 1989 consultation 
report indicates that the veteran desired a refill of Motrin.  

A January 1990 VA consultation report indicates that the 
veteran was prescribed Motrin for relief of chronic low back 
pain. 

At a May 1990 hearing at the RO before a hearing officer, the 
veteran testified that he had an ulcer for which he took 
medication; that approximately three times a week he vomited 
blood and "stuff like that" every morning, which did not 
occur if he took his medications regularly; and that his 
medications included Motrin.

VA hospital records dated in August 1990 show that the 
veteran was hospitalized from July to August 1990 for his low 
back pain.  It was noted that on admission he was taking 
Motrin and that during the course of his hospital stay he was 
switched from Motrin to Disalcid.  It was noted that the 
veteran reported a history of peptic ulcer disease but that 
an UGI study in the veteran's chart was negative.  

A July 1992 VA outpatient record indicates that the veteran 
was seen for epigastric pain and emesis for one and one-half 
years.  It was noted that he had a history of chronic low 
back pain and that he had taken Motrin.  The veteran had 
emesis two days previously with nausea.  His emesis was 
occasionally brown-speckled (coffee grounds).  Since the 
veteran was placed on Tagamet earlier in the month, his 
condition had improved.  For example, he did not have a black 
stool, and there was a decrease in emesis without nausea.  
The veteran was scheduled for an esophagogastroduodenoscopy 
(EGD).  About a week later, an upper endoscopy or enteroscopy 
report revealed findings of a normal esophagus and duodenum 
and gastric mucosa erythema and friability.  The veteran was 
recommended to discontinue nonsteroidal anti-inflammatory 
drugs (NSAIDs).  

On VA examination in December 1992, the veteran reported that 
he had been given Motrin for a long time due to a low back 
condition.  It was noted that he developed a chronic 
gastrointestinal irritation due to his medications and that a 
diagnosis of esophagitis was made and has persisted for an 
extended period.  The diagnoses were status post injury of 
the low back and gastritis secondary to treatment with Motrin 
on a long-term basis.  

In June 1993, additional VA outpatient records dated from 
July 1992 to October 1992 were received.  A July 1992 record 
indicates an assessment of epigastric discomfort secondary to 
NSAIDs, resolved.  A subsequent July 1992 medical report 
indicates that an EGD was performed, revealing a normal 
esophagus and duodenum and gastric mucosa, with erythema and 
friability consistent with gastritis.  A September 1992 
record indicates a complaint of epigastric pain.  The 
diagnosis was dyspepsia secondary to gastritis.  A follow-up 
record indicates that the veteran felt that his symptoms had 
improved slightly but that he still had some abdominal pain.  
The assessment was gastritis, with symptoms improved with 
Tagamet.  It was noted that the discontinuance of NSAIDs and 
alcohol also helped the improvement.  

By rating action of August 1993, the RO granted the veteran's 
claim for service connection for gastritis secondary to 
medication, and assigned a 10 percent evaluation, effective 
from June 7, 1989, under Diagnostic Code 7303 of the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  This 
action was based on the VA outpatient records and an 
examination report.  

In November 1993, VA outpatient records dated from January 
1993 to October 1993 were received.  In January 1993, it was 
noted that the veteran had emesis two days previously, which 
resolved with Tagamet.  The assessment included gastritis, 
stable on Tagamet.  An October 1993 record indicates a 
complaint of abdominal pain, a stomach upset, nausea and 
vomiting, and diarrhea.  It was noted that the veteran's 
stomach upset was due to his noncompliance with medications 
for a month.  A subsequent October 1993 record indicates an 
assessment of resolving abdominal pain, probably gastritis.   

At a February 1994 hearing at the RO before a hearing 
officer, the veteran testified that he vomited, mostly in the 
morning, and that he had a soreness in his stomach and a 
mushy stool; that he was still taking Tagamet, which helped 
to ease his problems; that he had stomach pain, mostly at 
night; and that he also took Maalox, when he had a lot of gas 
about three times a week, and Tylenol for pain.

In April 1995, VA records dated from August 1990 to March 
1995 were received.  In October 1993, November 1994, and 
March 1995, the veteran requested refills of a Methocarbamol 
prescription.  A March 1995 outpatient record notes that the 
veteran denied any complaints at that time, except for night 
sweats twice a week.  It was noted that his gastritis was 
stable.  

On VA examination in May 1996, the veteran reported that he 
had been given Motrin for his back when he lived in another 
state, after which he experienced vomiting and gagging mainly 
in the morning.  The veteran complained that he still had 
these complaints and that occasionally he noted spots of 
blood in his vomitus.  He also complained of soreness in the 
epigastric area for the past eight months.  The veteran 
indicated that he had been given Tagamet, which helped him, 
but that he was off the medication at present.  It was noted 
that the veteran was not on Motrin at present, instead taking 
Methocarbamol.  On examination, the veteran's abdomen was 
without organomegaly or masses.  He had mild to moderate 
epigastric tenderness.  There was no rebound tenderness, and 
his bowel sounds were normoactive.  An UGI study performed in 
March 1996 was noted to have revealed gastritis, duodenitis, 
and areas of barium collection in the duodenal bulb 
representative of either erosions or ulcers.  The diagnoses 
were gastritis, duodenitis and erosions versus ulcer of the 
duodenal bulb.  

Medical records from the Family Health Center dated in June 
1996 show an assessment of gastritis.  

On VA examination in July 1998, it was noted that the veteran 
had been experiencing dyspeptic symptoms since the early 
1990s.  It was also noted that the veteran underwent an EGD 
in 1992, which revealed mild erythema of the stomach for 
which Motrin was considered responsible.  The veteran 
underwent another EGD for the present examination, which 
revealed almost identical findings with those reported six 
years earlier.  The biopsies for H. Pylori were negative.  
The veteran was prescribed Pepsid and was instructed to avoid 
NSAIDs.  The examiner stated that there were no multiple 
small eroded or ulcerated areas with accompanying symptoms on 
either the present examination or the EGD performed in July 
1992.  The examiner stated that the veteran did not have 
severe hemorrhages, or large ulcerated or eroded areas, on 
either the present examination or the EGD performed in July 
1992.  The examiner opined that the veteran's gastritis had 
no effect whatsoever on his ability to work.  

Initially, the Board is satisfied that all relevant evidence 
has been properly developed with regard to the veteran's 
claim and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

As noted above in Part I in the reasons and bases for 
findings and conclusions with respect to the issue of an 
increased rating for lumbosacral strain, the applicable 
criteria are contained in 38 U.S.C.A. § 1155 and 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10.  The analysis mandated by the Court 
in Schafrath is also for application.    

Additionally, chronic hypertrophic gastritis (identified by 
gastroscope) with small nodular lesions, and symptoms 
warrants a 10 percent evaluation.  Chronic hypertrophic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms warrants a 30 percent evaluation.  Chronic 
hypertrophic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas warrants a 60 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7307.  

In this case, the veteran contends that a rating in excess of 
10 percent is warranted because his gastritis was manifested 
by constant stomach pain, vomiting, and food restrictions.  
In order to meet the criteria for a 30 percent rating, the 
veteran would have to show that his service connected 
gastritis was symptomatic and was manifested by multiple 
small eroded or ulcerated areas.  In reviewing the record, 
the Board finds that it is not apparent that the veteran met 
this criteria at any time since the effective date of service 
connection in June 1989.  

The medical evidence shows that beginning in May 1989, the 
veteran began experiencing epigastric discomfort, nausea, and 
vomiting in relation to his gastritis.  A June 1989 UGI study 
did not demonstrate any varices or peptic ulcer disease.  In 
July 1992, a VA outpatient record indicated that the 
veteran's condition had improved since he was placed on 
Tagamet.  An EGD study in July 1992 showed that the veteran's 
esophagus and duodenum were normal and that his gastric 
mucosa had erythema and friability consistent with gastritis.  
In September 1992, the veteran's symptoms had improved 
slightly with Tagamet, except for some abdominal pain.  The 
VA examiner in December 1992 noted that Motrin had an 
irritating effect on the veteran's stomach, but the examiner 
did not indicate whether the veteran's condition was marked 
by small eroded or ulcerated areas.  In 1993, the veteran 
received treatment at the VA for symptoms of emesis, 
abdominal pain, and nausea, and his condition appeared to 
stabilize as long as he took Tagamet.  The veteran's 
gastritis was again noted to be stable on a March 1995 VA 
outpatient record, at which time he was taking Methocarbamol 
instead of Motrin.  

More recently, the veteran was examined by the VA in May 1996 
and July 1998.  In 1996, the veteran had mild to moderate 
epigastric tenderness.  However, at that time the veteran was 
noted to be noncompliant with his medication.  He was 
diagnosed with gastritis, duodenitis, and erosions versus 
ulcer of the duodenal bulb, which was reflective of the 
findings on a March 1996 UGI study.  This notation of 
erosions versus ulcer is the only evidence of such a finding 
in the record, and there is no indication that the erosions 
or ulcer is a manifestation of the veteran's service 
connected gastritis.  (If the veteran was service connected 
for duodenal ulcer, he would be evaluated under a different 
diagnostic code, Code 7305.)  On the 1998 examination, the 
examiner stated that the veteran did not have small eroded or 
ulcerated areas with accompanying symptoms on either that 
examination or the EGD performed in July 1992.  In short, 
while the medical evidence reflects that the veteran's 
service connected disability is intermittently symptomatic, 
there is no evidence that his gastritis was manifested by 
multiple small eroded or ulcerated areas, as required by Code 
7307.  Based on a comprehensive review, the Board concludes 
that the weight of the evidence is against a rating in excess 
of 10 percent under Diagnostic Code 7307 at any time since 
the grant of service connection was made effective.

III.  Total Disability Rating Based on Individual 
Unemployability
Due to Service Connected Disability

In an August 1988 statement, the veteran indicated that he 
was no longer employable due to back pain.  On a February 
1989 application for increased compensation based on 
unemployability, the veteran indicated that he was a 
"lacer" for "Howard In," a power company, from 1983 to 
1986 and that he performed clean-up for "Sanderson Fram" on 
a part-time basis for eight months.  He indicated that he 
lost time from work due to "illness".  He indicated that he 
last worked full-time in February 1988 and became too 
disabled to work in March 1981 [sic].  He indicated that he 
left his last job due to his disability and that since he 
became too disabled to work he has tried to obtain 
employment.  (When asked to specify the names of prospective 
employers and dates of his applications for employment, the 
veteran listed his previous employment.)  The veteran 
indicated that his low back condition prevented him from 
securing or following any substantially gainful occupation.  
He further indicated that he completed two years of high 
school and that the only other education or training that he 
has received either before or since he became too disabled to 
work was in watch repair at a junior college from 1982 to 
1983.  The veteran indicated that he did not complete the 
watch repair program because his teacher informed him that 
the work was too "fine" for him due to his condition.  

As of the most recent rating decision in August 1993, the 
veteran's service connected disabilities consisted of 
lumbosacral strain, evaluated as 20 percent disabling, and 
gastritis secondary to medication, evaluated as 10 percent 
disabling.

As noted above in the reasons and bases for findings and 
conclusions with respect to the issue of an increased rating 
for lumbosacral strain, the applicable criteria are contained 
in 38 U.S.C.A. § 1155 and 38 C.F.R. §§ 4.1, 4.2, 4.7, and 
4.10.  The analysis mandated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in Schafrath is also for application.  The 
evidence of record discussed in the first two sections of 
this decision is incorporated herein by reference for 
consideration of the total rating claim.  

Under further applicable criteria, entitlement to a total 
disability rating based on individual unemployability may be 
assigned when, in the judgment of the rating agency, there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation as a result of service connected 
disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, in 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age, however, may not be considered 
a factor.  38 C.F.R. § 3.341.  Unemployability associated 
with advancing age or intercurrent disability may not be used 
as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19.  If there is only one disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

The Board finds that the veteran does not meet the 
requirement of 38 C.F.R. § 4.16(a) in qualifying for a total 
disability rating, as the veteran's multiple service 
connected disabilities do not reflect a combined rating of 70 
percent or more.  Also, the Board finds that the evidence set 
forth below does not show that the veteran is unable to 
secure or follow substantially gainful occupation as a result 
of his service connected disabilities under 38 C.F.R. 
§ 4.16(b).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

A review of the record shows that a vocational rehabilitation 
case manager indicated on a September 1988 screening note 
that the veteran completed the 8th grade, completed the Job 
Corps as a maintenance man, and nearly completed a 
jewelry/watch repair program but apparently lacked fine 
finger dexterity skills.  It was noted that the watch repair 
program in 1982 was part of VA vocational rehabilitation and 
that the veteran worked in industry from 1983 to 1986 
"putting steel around magnet cores".  The case manager 
indicated that the veteran was scheduled for a VA vocational 
rehabilitation assessment.  

VA records dated in 1989 were received.  A vocational 
rehabilitation case manager indicated on a January 1989 
outpatient record that the veteran would continue with a 
rehabilitation counselor.  A subsequent January 1989 record 
indicates that the veteran had received watch repair training 
through the VA vocational rehabilitation program in the past 
and that he had been referred for counseling on the 
"incentive therapy" work program.  The veteran reported 
that he last worked in 1985 and currently feared that he 
would further injure his back by taking a chance on working.  
The veteran indicated that he did not want to become involved 
in vocational rehabilitation therapy.  On an April 1989 
consultation report, the veteran was diagnosed with chronic 
low back strain with a recommendation that he be placed on 
temporary disability from February 1989 to June 1989.  A June 
1989 consultation report indicates that the veteran's 
disability was extended to July 1989 and that he was awaiting 
the processing of a Vocational Rehabilitation application.  A 
vocational case manager indicated on a July 1989 outpatient 
note that the veteran would soon be discharged from the 
rehabilitative medicine service with physical capacity 
limitations in his chart.  An August 1989 consultation report 
indicates that with regard to the veteran's low back pain his 
work capacity restriction was no repetitive lifting and 
bending.  An October 1989 consultation report indicates that 
attempts at vocational rehabilitation had been unsuccessful 
and that the veteran was recommended for temporary disability 
from October 1989 to January 1990.  On a January 1990 
consultation report, the veteran was diagnosed with chronic 
low back pain secondary to disc bulges with radiculopathy.  
It was noted that he was currently permanently disabled and 
that he needed vocational rehabilitation and a high school 
diploma.  On a subsequent January 1990 medical record, it was 
noted that the veteran was seen for a Cybex evaluation and 
that he had previously been seen in December 1989 for a work 
capacity evaluation.  The veteran reported to the therapist 
that he was trying for a permanent disability secondary to 
his back pain.  A valid Cybex report could not be obtained.  

At a May 1990 hearing at the RO before a hearing officer, the 
veteran testified that he last worked in 1987 at a government 
job making transformers for a power company; that he was 
unable to continue that work because he used too much sick 
leave on account of his back condition; that he was tested 
for the VA vocational rehabilitation program but was told 
that his grade level was low and that his right side was 
limited due to nerve damage shown by a CT scan and EMG; that 
he tried to maintain a job since 1987 but was fired because 
he lied when he stated that he was physically able to do the 
job; and that he did not complete the eighth grade.

In letters received in June 1990 and November 1991, the 
veteran indicated that he tried to hold a job and attend 
school but that his low back condition had worsened over 
time.  

Additional VA hospital and outpatient records were received.  
A July 1990 activity and/or release statement indicates that 
with regard to the veteran's low back condition he was 
incapable of performing his regular work beginning in July 
1990.  It was also noted that based on an examination his 
disability should end sufficiently to permit him to resume 
regular work in August 1990.  A July 1990 consultation report 
indicates that the veteran was reportedly declared 
unemployable by a state vocational rehabilitation counselor.  
Hospital records dated in August 1990 show that the veteran 
was hospitalized from July to August 1990 for exacerbation of 
back pain.  On discharge, he was instructed not to 
participate in heavy lifting greater than 20 pounds or in 
activities requiring repetitive bending or twisting of the 
trunk.  An August 1990 activity and/or release statement 
indicates that with regard to the veteran's low back pain he 
was incapable of performing his regular work in July 1990.  
It was also noted that based on an examination his disability 
should end sufficiently to permit him to resume regular work 
in October 1990.  His activity restrictions were the same as 
those listed on the hospital report.  

At a February 1994 hearing at the RO before a hearing 
officer, the veteran testified that he was last employed in 
1988 making transformers for Howard Powell Company and that 
he left that job due to too many absences concerning his back 
problems.

On VA examination in May 1996, it was noted that the veteran 
had school training as a watch repairman.  After 18 months, 
he was told that he could not finish, apparently because he 
had difficulty with small structures.  The veteran reported 
that he tried to work at Howard as a lacer but was fired 
after 2 1/2 years because he took too many days off for his 
back condition.  He reported that he could not obtain a job 
because no one would hire him with his back problems.  

The above record of evidence does not show that the veteran 
is unemployable due to his two service connected 
disabilities.  The veteran claimed on his application for a 
total disability rating that he last worked full-time in 1986 
and has been unable to engage in substantially gainful 
employment since that time.  He noted that his low back 
disability was the cause for his unemployability.  The 
veteran maintained that he attempted to obtain and maintain 
employment but that he was unsuccessful because no one would 
hire him due to his low back limitations.  However, there is 
no evidence in the record to support these claims.  The Board 
finds that the preponderance of the evidence shows that the 
veteran's lack of substantially gainful employment is not due 
to his service connected disabilities.  The most significant 
evidence in that regard is the recent VA examination reports 
dated in April 1998 and July 1998, which clearly indicate 
that the clinical evidence did not support the veteran's 
claim that he was unemployable due to his service connected 
disabilities.  

The Board notes that since he filed his initial claim in 1988 
for a total disability rating the veteran has been considered 
disabled during various periods due to his low back 
condition.  For example, VA records show that he was 
considered temporarily disabled from February 1989 to July 
1989 and from October 1989 to January 1990, due to low back 
pain.  In January 1990, VA records indicated that the 

veteran was then currently permanently disabled.  
Nevertheless, subsequent VA and private records in 1990 
indicated that the veteran was permitted to resume regular 
work by October 1990.  Whereas in September 1990 Dr. Evaristo 
doubted whether the veteran would be able to perform any job 
involving the lifting of weight over 10 pounds, in December 
1990 the doctor noted merely that the veteran may need 
temporary disability until his low back condition resolved.  
The veteran's service connected disabilities have not 
resolved, according to the most recent VA examinations, but 
the 1998 examiners explicitly indicated that the veteran is 
not precluded from some form of work.  In short, while the 
veteran's service connected disabilities require periodic 
treatment, they are not so severe as to preclude gainful 
employment.  The Board also notes that the veteran has a 
limited education in that he never completed high school and 
that he had only limited training in a particular profession, 
having not completed a watch repair program through the VA 
vocational rehabilitation program in 1982.  The veteran's 
last full-time job appears to have involved manual labor, 
producing transformers for a power company from 1983 to 1986.  
Despite his limited education and training, there is nothing 
in the record to suggest that the veteran could not maintain 
some type of job, in view of the medical evidence showing 
that his service connected disabilities would not preclude 
employment.  

The Board concludes that the veteran is not totally disabled 
due to individual unemployability on account of his service 
connected disabilities, and that the weight of the evidence 
supports the conclusion that, without regard to age, the 
veteran could find gainful employment in spite of his service 
connected disabilities.  Accordingly, a total disability 
evaluation on the basis of individual unemployability due to 
service connected disability is not warranted under 38 C.F.R. 
§ 4.16(b).  The Board has considered the doctrine of 
resolving doubt in the veteran's favor but finds that the 
doctrine is not for application, inasmuch as the record does 
not provide an approximate balance of negative and positive 
evidence regarding the issue of a total disability rating.  
38 U.S.C.A. § 5107 (West 1991).  



ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.  

Entitlement to a rating in excess of 10 percent for gastritis 
is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

